REVERSED AND REMENDED and Opinion Filed November 8, 2022




                                       In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-21-00868-CV

     IN RE: THE COMMITMENT OF KENDRICK DEVONE REVELS

                On Appeal from the 195th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. CV-20-70007

                        MEMORANDUM OPINION
        Before Justice Molberg, Justice Partida-Kipness, and Justice Carlyle
                           Opinion by Justice Carlyle
      A jury determined appellant Kendrick Devone Revels is a sexually violent

predator. On appeal, he argues that the trial court prohibited him from asking a

proper voir dire question. We reverse in this “brief memorandum opinion no longer

than necessary to advise the parties of the court’s decision and the basic reasons for

it.” See TEX. R. APP. P. 47.4.

      The Texas Civil Commitment of Sexually Violent Predators Act (SVP Act)

provides for the civil commitment of sexually violent predators based on legislative

findings that “a small but extremely dangerous group of sexually violent predators

exists and that those predators have a behavioral abnormality that is not amenable to
traditional mental illness treatment modalities and that makes the predators likely to

engage in repeated predatory actions of sexual violence.” TEX. HEALTH & SAFETY

CODE § 841.001.

         The SVP Act requires the State to prove beyond a reasonable doubt that a

person is a sexually violent predator. Id. § 841.062. Under the SVP Act, a person is

a sexually violent predator if the person (1) is a repeat sexually violent offender and

(2) suffers from a behavioral abnormality that makes the person likely to engage in

a predatory act of sexual violence. Id. § 841.003(a). A behavioral abnormality is “a

congenital or acquired condition that, by affecting a person’s emotional or volitional

capacity, predisposes the person to commit a sexually violent offense, to the extent

that the person becomes a menace to the health and safety of another person.” Id.

§ 841.002(2). A predatory act is “an act directed toward individuals, including

family members, for the primary purpose of victimization.” Id. § 841.002(5).

         Revels argues the trial court erred by prohibiting him from asking a proper

question during voir dire about the alleged behavioral abnormality, hebephilia. The

State responds the trial court properly sustained its objection to an improper

commitment question because it sought to determine potential jurors’ verdicts

“based on a particular piece of evidence” and contained more than the necessary

facts.

         During voir dire, counsel asked, without objection, whether jurors could “set

aside any bias if there’s an offense against a child?” After several jurors answered
                                          –2–
that question, one venireperson responded, saying, “I mean, I can listen to any of the

same thing as the young lady said before so long as it’s not under a certain age. I

mean, fourteen, fifteen, sixteen I can understand that, but the underage, thirteen and

under, no. I would not be fine.” Counsel responded: “And we can’t talk about ages

really, but would you be able to set aside that bias if you find that there’s an offense

against a child in this case?” The venireperson responded, “I mean, I understand

what we’re doing, but if I get back there and then all of a sudden I find it’s a young

age I couldn’t do it.”

      Counsel then asked the entire panel: “would anyone find it hard to give

someone who’s been diagnosed by an expert as a hebephile, and that is a sexual

attraction to what is parapubescent or postpubescent children, a fair trial?” The state

objected “to an improper commitment and comment on evidence” and the court

sustained the objection. Appellant’s counsel asked to approach but the court said

“No. I sustained the objection. Move on.”

      This is a proper commitment question pursuant to In re Commitment of Hill,

334 S.W.3d 226, 228 (Tex. 2011) (per curiam) (homosexuality), and its progeny: In

re Commitment of Kalati, 370 S.W.3d 435, 440–41 (Tex. App.—Beaumont 2012,

pet. denied) (diagnosis as pedophile), In re Commitment of Miller, No. 09-11-00450-

CV, 2012 WL 3031160, at *1–3 (Tex. App.—Beaumont July 26, 2012, pet. denied)

(offenses against children); In re Commitment of Porter, No. 11-18-00015-CV, 2018

WL 6544751, at *1–2 (Tex. App.—Eastland Dec. 13, 2018, no pet.) (bestiality), In
                                          –3–
re Commitment of Wiley, No. 06-18-00056-CV, 2019 WL 490142 (Tex. App.—

Texarkana Feb. 8, 2019, no pet.) (elderly victims), and our decision in In re

Commitment of Barnes, No. 05-19-00702-CV, 2020 WL 4499795, at *5–8 (Tex.

App.—Dallas Aug. 5, 2020, pet. denied) (diagnosis as pedophile). Implicit in this

conclusion, we find nothing objectionable in the very minimal explanation of

hebephilia counsel gave. We do not expect jurors to know a word the court, in all

candor, had to look up itself.

        Of note, when counsel later asked a very similar question, the state again

objected, the court again sustained, counsel again asked to approach, the court again

declined, and said, “You already did it when you got into the child testimony—I

mean child victim.” We disagree that the court had allowed appellant to question the

venire on the subject of hebephilia. Cf. Commitment of Barnes, 2020 WL 4499795,

at *8 (trial court otherwise allowed the substance of the improperly excluded

question such that there was no reversible error).1




    1
      We note that the visiting judge sitting in place of the judge of the 195th District Court twice refused
counsel’s requests to approach to discuss the matter during voir dire, despite counsel stating “I have case
law I can give you” after the second sustained objection. It was only after voir dire that the court allowed
counsel to make a record and concluded, after counsel discussed Hill, Kalati, Wiley, and Miller, as follows:
        The Court does sustain the Petitioner’s objection. I would like to look at your case law only
        for the next trial, but the record is what the record is. And if there’s any error then that will
        [be] up to the Court of Appeals if the answer is yes. But there is no way I can change my
        ruling at this time. But both of you have your positions on the record and the Court did
        sustain the objection and tell the Respondent to move on to a different topic.

                                                     –4–
      The trial court abused its discretion in excluding the hebephelia-specific line

of questioning because the diagnosis of hebephilia was part of appellant’s sexual

history relevant to the alleged behavioral abnormality and the question was directed

at exposing bias or prejudice related to that history. See Commitment of Hill, 334

S.W.3d at 230; Commitment of Kalati, 370 S.W.3d at 441; Commitment of Miller,

2012 WL 3031160, at *3; see also Babcock v. Nw. Mem’l Hosp., 767 S.W.2d 705,

709 (Tex. 1989); TEX. R. APP. P. 44.1(a)(1).

      We reverse the trial court’s judgment and remand for a new trial. See

Commitment of Hill, 334 S.W.3d at 230; Commitment of Kalati, 370 S.W.3d at 441.




                                           /Cory L. Carlyle//
                                           CORY L. CARLYLE
210868f.p05                                JUSTICE




                                        –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN RE: THE COMMITMENT OF                       On Appeal from the 195th Judicial
KENDRICK DEVONE REVELS                         District Court, Dallas County, Texas
                                               Trial Court Cause No. CV-2070007-
No. 05-21-00868-CV                             N.
                                               Opinion delivered by Justice Carlyle.
                                               Justices Molberg and Partida-Kipness
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and this cause is REMANDED to the trial court for a new
trial.


Judgment entered this 8th day of November, 2022.




                                         –6–